Citation Nr: 0730718	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-25 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for subacute cutaneous lupus erythematosus (SCLE).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1982 to 
August 2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2004 and February 2006 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.  

The December 2004 rating decision, in pertinent part, granted 
service connection for bilateral hearing loss and 
hypertension, each evaluated as noncompensable, effective 
September 1, 2004.  The veteran disagreed with the 
evaluations assigned for these disabilities, and was issued a 
statement of the case (SOC) in July 2005.  He perfected his 
appeal of these issues in an August 2005 Form 9 (substantive 
appeal).  

The February 2006 rating decision granted service connection 
for subacute cutaneous lupus (SCLE), evaluated as 10 percent 
disabling, effective September 1, 2004.  A June 2006 rating 
decision continued this evaluation.  

A January 2007 rating decision granted an increased 
evaluation of 20 percent for bilateral hearing loss, 
effective December 26, 2006.  

In July 2007 the veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.  

In a statement submitted on the date of the hearing the 
veteran indicated that he was withdrawing his claims for 
increased evaluations for bilateral hearing loss and 
hypertension.  As such, these issues are no longer before the 
Board.  38 C.F.R. § 20.204 (2007).  

Also on the date of the hearing, subsequent to issuance of 
the SOC, the veteran submitted medical evidence pertinent to 
the claim on appeal.  This evidence was accompanied by a 
waiver of review by the agency of original jurisdiction 
(AOJ).  See 38 C.F.R. § 20.1304.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

Along with his July 2005 claim for service connection for 
SCLE, the veteran submitted a release to obtain records of 
treatment from several physicians, including Dr. Watterson, 
reporting treatment from October 2004 to the present.  The 
most recent record of treatment by Dr. Watterson is from 
January 2005.  A record of treatment by the veteran's 
dermatologist, Dr. Horowitz, from September 2005 noted that 
the veteran had recently seen Dr. Watterson, who was tapering 
his SCLE medication.  At the July 2007 Travel Board hearing 
the veteran reported that his rheumatologist, Dr. Watterson, 
checked him every 6 months.  

VA has a duty to obtain relevant records of treatment 
reported by private physicians.  Massey v. Brown, 7 Vet. App. 
204 (1994).  The foregoing indicates that the veteran has 
been treated by Dr. Watterson since January 2005.  As these 
more recent records of treatment may be pertinent to the 
claim on appeal, attempts should be made to associate with 
the claims file treatment reports from this physician.  

The Board notes that the veteran also testified in July 2007 
that he had an appointment to see Dr. Horowitz the following 
week.  Although the veteran has not submitted any records of 
treatment since March 2007, as the claim is being remanded to 
obtain outstanding records of treatment by Dr. Watterson, any 
outstanding records of treatment by Dr. Horowitz should be 
obtained as well.  

The veteran's SCLE was evaluated at VA examination in 
November 2005.  The veteran is entitled to a new VA 
examination where there is evidence (including his 
statements) that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  

At VA examination in November 2005 the veteran had a diffuse 
erythematous rash across his anterior chest and an area of 
hyperpigmentation on his right neck.  Otherwise, he had a 
normal skin examination.  The impression was that his SCLE 
was being managed by a rheumatologist and was currently under 
good control.  At the July 2007 Travel Board hearing the 
veteran reported that he had experienced five flare-ups of 
SCLE since January.  He stated that, during the worst flare-
up, SCLE covered from his neck down to about his waist, both 
down his back and front.  He added that his flare-ups had 
gotten progressively worse during the current year.  As the 
statements of the veteran reflect a worsening of SCLE, the 
Board finds that a new VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain 
copies of all records regarding treatment 
for SCLE since January 2005 from Dr. 
Watterson and since March 2007 from Dr. 
Horowitz.

2.  Schedule the veteran for a VA 
examination to determine the current 
level of impairment due to the service 
connected SCLE.    

The claims folder should be made 
available to the examiner for review 
prior to the examination and the examiner 
is requested to acknowledge such review 
in the examination report or in an 
addendum.

The examiner should describe the SCLE and 
should comment on the percentage of 
exposed area affected, the percentage of 
the entire body that is affected, and the 
use of systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs and the amount of 
use in the past year.  

3.  After ensuring that the development 
is complete, re-adjudicate the claim.  If 
the claim is not fully granted, issue a 
supplemental statement of the case before 
returning the claim to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



